
	
		II
		110th CONGRESS
		1st Session
		S. 464
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 31,
			 2007
			Mr. Rockefeller (for himself,
			 Ms. Collins, and
			 Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XVIII and XIX of the Social
		  Security Act to improve the requirements regarding advance directives in order
		  to ensure that an individual’s health care decisions are complied with, and for
		  other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Advance Planning and Compassionate
			 Care Act of 2007.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Development of
				standards to assess end-of-life care.
					Sec. 3. Study and report by the
				Secretary of Health and Human Services regarding the establishment and
				implementation of a national uniform policy on advance directives.
					Sec. 4. Improvement of policies
				related to the use of advance directives.
					Sec. 5. National information
				hotline for end-of-life decisionmaking and hospice care.
					Sec. 6. Demonstration project
				for innovative and new approaches to end-of-life care for Medicare, Medicaid,
				and SCHIP beneficiaries.
					Sec. 7. Establishment of
				End-of-Life Care Advisory Board.
				
			2.Development of standards to assess
			 end-of-life care
			(a)In generalThe Secretary of Health and Human Services,
			 in consultation with the Administrator of the Centers for Medicare &
			 Medicaid Services, the Director of the National Institutes of Health, the
			 Administrator of the Agency for Health Care Policy and Research, and the
			 End-of-Life Care Advisory Board (established under section 7), shall develop
			 outcome standards and measures to—
				(1)evaluate the performance of health care
			 programs and projects that provide end-of-life care to individuals, including
			 the quality of the care provided by such programs and projects; and
				(2)assess the access to, and utilization of,
			 such programs and projects, including differences in such access and
			 utilization in rural and urban areas and for minority populations.
				(b)Report to congressNot later than 2 years after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 to Congress a report on the outcome standards and measures developed under
			 subsection (a), together with recommendations for such legislation and
			 administrative actions as the Secretary considers appropriate.
			3.Study and report by the secretary of health
			 and human services regarding the establishment and implementation of a national
			 uniform policy on advance directives
			(a)Study
				(1)In generalThe Secretary of Health and Human Services
			 shall conduct a thorough study of all matters relating to the establishment and
			 implementation of a national uniform policy on advance directives for
			 individuals receiving items and services under titles XVIII and XIX of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.; 1396 et seq.).
				(2)Matters studiedThe matters studied by the Secretary of
			 Health and Human Services under paragraph (1) shall include issues
			 concerning—
					(A)family satisfaction that a patient’s
			 wishes, as stated in the patient’s advance directive, were carried out;
					(B)the portability of advance directives,
			 including cases involving the transfer of an individual from 1 health care
			 setting to another;
					(C)immunity from civil liability and criminal
			 responsibility for health care providers that follow the instructions in an
			 individual’s advance directive that was validly executed in, and consistent
			 with the laws of, the State in which it was executed;
					(D)conditions under which an advance directive
			 is operative;
					(E)revocation of an advance directive by an
			 individual;
					(F)the criteria used by States for determining
			 that an individual has a terminal condition;
					(G)surrogate decisionmaking regarding
			 end-of-life care;
					(H)the provision of adequate palliative care
			 (as defined in paragraph (3)), including pain management; and
					(I)adequate and timely referrals to hospice
			 care programs.
					(3)Palliative careFor purposes of paragraph (2)(H), the term
			 palliative care means interdisciplinary care for individuals with
			 a life-threatening illness or injury relating to pain and symptom management
			 and psychological, social, and spiritual needs and that seeks to improve the
			 quality of life for the individual and the individual’s family.
				(b)Report to congressNot later than 18 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 to Congress a report on the study conducted under subsection (a), together with
			 recommendations for such legislation and administrative actions as the
			 Secretary considers appropriate.
			(c)ConsultationIn conducting the study and developing the
			 report under this section, the Secretary of Health and Human Services shall
			 consult with the End-of-Life Care Advisory Board (established under section 7),
			 the Uniform Law Commissioners, and other interested parties.
			4.Improvement of policies related to the use
			 of advance directives
			(a)MedicareSection 1866(f) of the
			 Social Security Act (42 U.S.C.
			 1395cc(f)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (B), by inserting
			 and if presented by the individual, to include the content of such
			 advance directive in a prominent part of such record before the
			 semicolon at the end;
					(B)in subparagraph (D), by striking
			 and after the semicolon at the end;
					(C)in subparagraph (E), by striking the period
			 at the end and inserting ; and; and
					(D)by inserting after subparagraph (E) the
			 following new subparagraph:
						
							(F)to
				provide each individual with the opportunity to discuss issues relating to the
				information provided to that individual pursuant to subparagraph (A) with an
				appropriately trained
				professional.
							;
					(2)in paragraph (3), by striking a
			 written and inserting an; and
				(3)by adding at the end the following new
			 paragraph:
					
						(5)(A)An advance directive validly executed
				outside of the State in which such advance directive is presented by an adult
				individual to a provider of services, a Medicare Advantage organization, or a
				prepaid or eligible organization shall be given the same effect by that
				provider or organization as an advance directive validly executed under the law
				of the State in which it is presented would be given effect.
							(B)(i)The definition of an advanced directive
				shall also include actual knowledge of instructions made while an individual
				was able to express the wishes of such individual with regard to health
				care.
								(ii)For purposes of clause (i), the term
				actual knowledge means the possession of information of an
				individual’s wishes communicated to the health care provider orally or in
				writing by the individual, the individual’s medical power of attorney
				representative, the individual’s health care surrogate, or other individuals
				resulting in the health care provider’s personal cognizance of these wishes.
				Other forms of imputed knowledge are not actual knowledge.
								(C)The provisions of this paragraph shall
				preempt any State law to the extent such law is inconsistent with such
				provisions. The provisions of this paragraph shall not preempt any State law
				that provides for greater portability, more deference to a patient’s wishes, or
				more latitude in determining a patient’s
				wishes.
							.
				(b)MedicaidSection 1902(w) of the
			 Social Security Act (42 U.S.C.
			 1396a(w)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (B)—
						(i)by striking in the individual’s
			 medical record and inserting in a prominent part of the
			 individual’s current medical record; and
						(ii)by inserting and if presented by the
			 individual, to include the content of such advance directive in a prominent
			 part of such record before the semicolon at the end;
						(B)in subparagraph (D), by striking
			 and after the semicolon at the end;
					(C)in subparagraph (E), by striking the period
			 at the end and inserting ; and; and
					(D)by inserting after subparagraph (E) the
			 following new subparagraph:
						
							(F)to
				provide each individual with the opportunity to discuss issues relating to the
				information provided to that individual pursuant to subparagraph (A) with an
				appropriately trained
				professional.
							;
					(2)in paragraph (4), by striking a
			 written and inserting an; and
				(3)by adding at the end the following
			 paragraph:
					
						(6)(A)An advance directive validly executed
				outside of the State in which such advance directive is presented by an adult
				individual to a provider or organization shall be given the same effect by that
				provider or organization as an advance directive validly executed under the law
				of the State in which it is presented would be given effect.
							(B)(i)The definition of an advanced directive
				shall also include actual knowledge of instructions made while an individual
				was able to express the wishes of such individual with regard to health
				care.
								(ii)For purposes of clause (i), the term
				actual knowledge means the possession of information of an
				individual’s wishes communicated to the health care provider orally or in
				writing by the individual, the individual’s medical power of attorney
				representative, the individual’s health care surrogate, or other individuals
				resulting in the health care provider’s personal cognizance of these wishes.
				Other forms of imputed knowledge are not actual knowledge.
								(C)The provisions of this paragraph shall
				preempt any State law to the extent such law is inconsistent with such
				provisions. The provisions of this paragraph shall not preempt any State law
				that provides for greater portability, more deference to a patient’s wishes, or
				more latitude in determining a patient’s
				wishes.
							.
				(c)Study and report regarding
			 implementation
				(1)StudyThe Secretary of Health and Human Services
			 shall conduct a study regarding the implementation of the amendments made by
			 subsections (a) and (b).
				(2)ReportNot later than 18 months after the date of
			 enactment of this Act, the Secretary of Health and Human Services shall submit
			 to Congress a report on the study conducted under paragraph (1), together with
			 recommendations for such legislation and administrative actions as the
			 Secretary considers appropriate.
				(d)Effective dates
				(1)In generalSubject to paragraph (2), the amendments
			 made by subsections (a) and (b) shall apply to provider agreements and
			 contracts entered into, renewed, or extended under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.), and to State plans under title XIX of such Act (42 U.S.C. 1396 et seq.), on or
			 after such date as the Secretary of Health and Human Services specifies, but in
			 no case may such date be later than 1 year after the date of enactment of this
			 Act.
				(2)Extension of effective date for state law
			 amendmentIn the case of a
			 State plan under title XIX of the Social Security
			 Act (42
			 U.S.C. 1396 et seq.) which the Secretary of Health and Human
			 Services determines requires State legislation in order for the plan to meet
			 the additional requirements imposed by the amendments made by subsection (b),
			 the State plan shall not be regarded as failing to comply with the requirements
			 of such title solely on the basis of its failure to meet these additional
			 requirements before the first day of the first calendar quarter beginning after
			 the close of the first regular session of the State legislature that begins
			 after the date of enactment of this Act. For purposes of the previous sentence,
			 in the case of a State that has a 2-year legislative session, each year of the
			 session is considered to be a separate regular session of the State
			 legislature.
				5.National information hotline for
			 end-of-life decisionmaking and hospice careThe Secretary of Health and Human Services,
			 acting through the Administrator of the Centers for Medicare & Medicaid
			 Services, shall operate directly, or by grant, contract, or interagency
			 agreement, out of funds otherwise appropriated to the Secretary, a
			 clearinghouse and a 24-hour toll-free telephone hotline in order to provide
			 consumer information about advance directives (as defined in
			 section
			 1866(f)(3) of the Social Security
			 Act (42 U.S.C. 1395cc(f)(3)), as
			 amended by section 4(a)), end-of-life decisionmaking, and available end-of-life
			 and hospice care services. In carrying out the preceding sentence, the
			 Administrator may designate an existing clearinghouse and 24-hour toll-free
			 telephone hotline or, if no such entity is appropriate, may establish a new
			 clearinghouse and a 24-hour toll-free telephone hotline.
		6.Demonstration project for innovative and
			 new approaches to end-of-life care for medicare, medicaid, and SCHIP
			 beneficiaries
			(a)Establishment
				(1)In generalThe Secretary, acting through the
			 Administrator of the Centers for Medicare & Medicaid Services, shall
			 conduct a demonstration project under which the Secretary contracts with
			 entities operating programs in order to develop new and innovative approaches
			 to providing end-of-life care to Medicare beneficiaries, Medicaid
			 beneficiaries, and SCHIP beneficiaries.
				(2)ApplicationAny entity seeking to participate in the
			 demonstration project shall submit to the Secretary an application in such form
			 and manner as the Secretary may require.
				(3)DurationThe authority of the Secretary to conduct
			 the demonstration project shall terminate at the end of the 5-year period
			 beginning on the date the Secretary implements the demonstration
			 project.
				(b)Selection criteria
				(1)In generalSubject to paragraphs (2) and (3), in
			 selecting entities to participate in the demonstration project, the Secretary
			 shall select entities that will allow for programs to be conducted in a variety
			 of States, in an array of care settings, and that reflect—
					(A)a balance between urban and rural
			 settings;
					(B)cultural diversity; and
					(C)various modes of medical care and
			 insurance, such as fee-for-service, preferred provider organizations, health
			 maintenance organizations, hospice care, home care services, long-term care,
			 pediatric care, and integrated delivery systems.
					(2)PreferencesThe Secretary shall give preference to
			 entities operating programs that—
					(A)will serve Medicare beneficiaries, Medicaid
			 beneficiaries, or SCHIP beneficiaries who are dying of illnesses that are most
			 prevalent under the Medicare program, the Medicaid program, or SCHIP,
			 respectively; and
					(B)appear capable of sustained service and
			 broad replication at a reasonable cost within commonly available organizational
			 structures.
					(3)Selection of program that provides
			 pediatric end-of-life careThe Secretary shall ensure that at least 1
			 of the entities selected to participate in the demonstration project operates a
			 program that provides pediatric end-of-life care.
				(c)Evaluation of programs
				(1)In generalEach program operated by an entity under
			 the demonstration project shall be evaluated at such regular intervals as the
			 Secretary determines are appropriate.
				(2)Use of private entities to conduct
			 evaluationsThe Secretary, in
			 consultation with the End-of-Life Care Advisory Board (established under
			 section 7), shall contract with 1 or more private entities to coordinate and
			 conduct the evaluations under paragraph (1). Such a contract may not be awarded
			 to an entity selected to participate in the demonstration project.
				(3)Requirements for evaluations
					(A)Use of outcome measures and
			 standardsIn coordinating and
			 conducting an evaluation of a program conducted under the demonstration
			 project, an entity shall use the outcome standards and measures required to be
			 developed under section 2 as soon as those standards and measures are
			 available.
					(B)Elements of evaluationIn addition to the use of the outcome
			 standards and measures under subparagraph (A), an evaluation of a program
			 conducted under the demonstration project shall include the following:
						(i)A comparison of the quality of care
			 provided by, and of the outcomes for Medicare beneficiaries, Medicaid
			 beneficiaries, and SCHIP beneficiaries, and the families of such beneficiaries
			 enrolled in, the program being evaluated to the quality of care and outcomes
			 for such individuals that would have resulted if care had been provided under
			 existing delivery systems.
						(ii)An analysis of how ongoing measures of
			 quality and accountability for improvement and excellence could be incorporated
			 into the program being evaluated.
						(iii)A comparison of the costs of the care
			 provided to Medicare beneficiaries, Medicaid beneficiaries, and SCHIP
			 beneficiaries under the program being evaluated to the costs of such care that
			 would have been incurred under the Medicare program, the Medicaid program, and
			 SCHIP if such program had not been conducted.
						(iv)An analysis of whether the program being
			 evaluated implements practices or procedures that result in improved patient
			 outcomes, resource utilization, or both.
						(v)An analysis of—
							(I)the population served by the program being
			 evaluated; and
							(II)how accurately that population reflects the
			 total number of Medicare beneficiaries, Medicaid beneficiaries, and SCHIP
			 beneficiaries residing in the area who are in need of services offered by such
			 program.
							(vi)An analysis of the eligibility requirements
			 and enrollment procedures for the program being evaluated.
						(vii)An analysis of the services provided to
			 beneficiaries enrolled in the program being evaluated and the utilization rates
			 for such services.
						(viii)An analysis of the structure for the
			 provision of specific services under the program being evaluated.
						(ix)An analysis of the costs of providing
			 specific services under the program being evaluated.
						(x)An analysis of any procedures for offering
			 Medicare beneficiaries, Medicaid beneficiaries, and SCHIP beneficiaries
			 enrolled in the program being evaluated a choice of services and how the
			 program responds to the preferences of such beneficiaries.
						(xi)An analysis of the quality of care provided
			 to, and of the outcomes for, Medicare beneficiaries, Medicaid beneficiaries,
			 and SCHIP beneficiaries, and the families of such beneficiaries, that are
			 enrolled in the program being evaluated.
						(xii)An analysis of any ethical, cultural, or
			 legal concerns—
							(I)regarding the program being evaluated;
			 and
							(II)with the replication of such program in
			 other settings.
							(xiii)An analysis of any changes to regulations
			 or of any additional funding that would result in more efficient procedures or
			 improved outcomes under the program being evaluated.
						(d)Waiver authorityThe Secretary may waive compliance with any
			 of the requirements of titles XI, XVIII, XIX, and XXI of the
			 Social Security Act (42 U.S.C. 1301 et
			 seq.; 1395 et seq.; 1396 et seq.; 1397aa et seq.) which, if applied, would
			 prevent the demonstration project carried out under this section from
			 effectively achieving the purpose of such project.
			(e)Reports to Congress
				(1)Annual reports by secretary
					(A)In generalBeginning 1 year after the date of
			 enactment of this Act, and annually thereafter, the Secretary shall submit to
			 Congress a report on the demonstration project and on the quality of
			 end-of-life care under the Medicare program, the Medicaid program, and SCHIP,
			 together with recommendations for such legislation and administrative actions
			 as the Secretary considers appropriate.
					(B)Summary of recent studiesA report submitted under subparagraph (A)
			 shall include a summary of any recent studies and advice from experts in the
			 health care field regarding the ethical, cultural, and legal issues that may
			 arise when attempting to improve the health care system to meet the needs of
			 individuals with serious and eventually terminal conditions.
					(C)Continuation or replication of
			 demonstration projectsThe
			 first report submitted under subparagraph (A) after the 3-year anniversary of
			 the date the Secretary implements the demonstration project shall include
			 recommendations regarding whether such demonstration project should be
			 continued beyond the period described in subsection (a)(3) and whether broad
			 replication of any of the programs conducted under the demonstration project
			 should be initiated.
					(2)Report by end-of-life care advisory board
			 on demonstration project
					(A)In generalNot later than 2 years after the conclusion
			 of the demonstration project, the End-of-Life Advisory Board shall submit a
			 report to the Secretary and Congress on such project.
					(B)ContentsThe report submitted under subparagraph (A)
			 shall contain—
						(i)an evaluation of the effectiveness of the
			 demonstration project; and
						(ii)recommendations for such legislation and
			 administrative actions as the Board considers appropriate.
						(f)FundingThere are appropriated such sums as are
			 necessary for conducting the demonstration project and for preparing and
			 submitting the reports required under subsection (e)(1).
			(g)DefinitionsIn this section:
				(1)Demonstration projectThe term demonstration project
			 means the demonstration project conducted under this section.
				(2)Medicaid beneficiariesThe term Medicaid
			 beneficiaries means individuals who are enrolled in the State Medicaid
			 program.
				(3)Medicaid programThe term Medicaid program
			 means the health care program under title XIX of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.).
				(4)Medicare beneficiariesThe term Medicare
			 beneficiaries means individuals who are entitled to, or enrolled for,
			 benefits under part A or enrolled for benefits under part B of the Medicare
			 program.
				(5)Medicare programThe term Medicare program
			 means the health care program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et
			 seq.).
				(6)SCHIPThe term SCHIP means the State
			 children's health insurance program under title XXI of the Social Security Act
			 (42 U.S.C. 1397aa et seq.).
				(7)SCHIP beneficiaryThe term SCHIP beneficiary
			 means an individual who is enrolled in SCHIP.
				(8)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
				7.Establishment of end-of-life care advisory
			 board
			(a)EstablishmentThere is established within the Department
			 of Health and Human Services an End-of-Life Care Advisory Board (in this
			 section referred to as the Board).
			(b)Structure and membership
				(1)In generalThe Board shall be composed of 15 members
			 who shall be appointed by the Secretary of Health and Human Services (in this
			 section referred to as the Secretary).
				(2)Required representationThe Secretary shall ensure that the
			 following groups, organizations, and associations are represented in the
			 membership of the Board:
					(A)An end-of-life consumer advocacy
			 organization.
					(B)A senior citizen advocacy
			 organization.
					(C)A physician-based hospice or palliative
			 care organization.
					(D)A nurse-based hospice or palliative care
			 organization.
					(E)A hospice or palliative care provider
			 organization.
					(F)A hospice or palliative care representative
			 that serves the veterans population.
					(G)A physician-based medical
			 association.
					(H)A physician-based pediatric medical
			 association.
					(I)A home health-based nurses
			 association.
					(J)A hospital-based or health system-based
			 palliative care group.
					(K)A children-based or family-based hospice
			 resource group.
					(L)A cancer pain management resource
			 group.
					(M)A cancer research and policy advocacy
			 group.
					(N)An end-of-life care policy advocacy
			 group.
					(O)An interdisciplinary end-of-life care
			 academic institution.
					(3)Ethnic diversity requirementThe Secretary shall ensure that the members
			 of the Board appointed under paragraph (1) represent the ethnic diversity of
			 the United States.
				(4)ProhibitionNo individual who is a Federal officer or
			 employee may serve as a member of the Board.
				(5)Terms of appointmentEach member of the Board shall serve for a
			 term determined appropriate by the Secretary.
				(6)ChairpersonThe Secretary shall designate a member of
			 the Board as chairperson.
				(c)MeetingsThe Board shall meet at the call of the
			 chairperson but not less often than every 3 months.
			(d)Duties
				(1)In generalThe Board shall advise the Secretary on all
			 matters related to the furnishing of end-of-life care to individuals.
				(2)Specific dutiesThe specific duties of the Board are as
			 follows:
					(A)ConsultingThe Board shall consult with the Secretary
			 regarding—
						(i)the development of the outcome standards
			 and measures under section 2;
						(ii)conducting the study and submitting the
			 report under section 3; and
						(iii)the selection of private entities to
			 conduct evaluations pursuant to section 6(c)(2).
						(B)Report on demonstration
			 projectThe Board shall
			 submit the report required under section 6(e)(2).
					(e)Members To serve without
			 compensation
				(1)In generalAll members of the Board shall serve on the
			 Board without compensation for such service.
				(2)Travel expensesThe members of the Board shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Board.
				(f)Staff
				(1)In generalThe chairperson of the Board may, without
			 regard to the civil service laws and regulations, appoint and terminate an
			 executive director and such other additional personnel as may be necessary to
			 enable the Board to perform its duties. The employment of an executive director
			 shall be subject to confirmation by the Board.
				(2)CompensationThe chairperson of the Board may fix the
			 compensation of the executive director and other personnel without regard to
			 chapter 51 and subchapter III of chapter 53 of title 5, United States Code,
			 relating to classification of positions and General Schedule pay rates, except
			 that the rate of pay for the executive director and other personnel may not
			 exceed the rate payable for level V of the Executive Schedule under section
			 5316 of such title.
				(3)Personnel as federal employees
					(A)In generalThe executive director and any personnel of
			 the Board who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, and 90
			 of that title.
					(B)Members of boardSubparagraph (A) shall not be construed to
			 apply to members of the Board.
					(g)Detail of government
			 employeesAny Federal
			 Government employee may be detailed to the Board without additional
			 reimbursement (other than the employee’s regular compensation), and such detail
			 shall be without interruption or loss of civil service status or
			 privilege.
			(h)Procurement of temporary and intermittent
			 servicesThe chairperson of
			 the Board may procure temporary and intermittent services under section 3109(b)
			 of title 5, United States Code, at rates for individuals which do not exceed
			 the daily equivalent of the annual rate of basic pay prescribed for level V of
			 the Executive Schedule under section 5316 of such title.
			(i)Federal
			 advisory committee actSection 14 of the
			 Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Board.
			(j)TerminationThe Board shall terminate 90 days after the
			 date on which the Board submits the report under section 6(e)(2).
			(k)FundingFunding for the operation of the Board
			 shall be from amounts otherwise appropriated to the Department of Health and
			 Human Services.
			
